Citation Nr: 1018087	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for residuals of bilateral 
sagittal sliding osteotomy (BSSO) with genioplasty.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1979 to February 2004.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision by the Anchorage RO.  In February 2009 
the Board remanded this issue for further development.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the Veteran has any compensable pathology as a residuals of 
her dental surgery in service; her BSSO surgery in service 
was an ameliorative procedure, and did not result in any 
superimposed pathology; her tooth/bone loss is due to 
periodontal disease.  


CONCLUSIONS OF LAW

The Veteran's tooth/bone loss due to periodontal disease is 
not a compensable disability; service connection for 
residuals of BSSO surgery is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.381, 4.150 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  
When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___, 129 S.Ct. 1696 (April 
21, 2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by a letter sent 
to the Veteran in July 2004 (prior to the initial RO decision 
in this matter) that fully addressed all notice elements 
under 38 C.F.R. § 3.159.  The letter informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  The 
notice requirements of the VCAA have been satisfied as to 
both timing and content.

With respect to the Dingess requirements (although such 
notice is moot in this case), in March 2006 the RO provided 
the Veteran notice of what type of information and evidence 
was needed to establish disability ratings, as well as notice 
of the type of evidence necessary to establish an effective 
date, and effectively satisfied the remaining notice 
requirements.  Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of her case 
to the Board.  

VA also has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting her in the 
procurement of service treatment records (STRs) and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO obtained the available STRs, as well as available military 
and VA records of postservice medical treatment.  She was 
afforded pertinent VA examinations in September 2004 and in 
March 2009.  These examination reports were based on 
comprehensive physical examination of the Veteran, as well as 
a review of the medical history (the March 2009 examiner 
specifically noted that the claims folders had been reviewed 
in connection with the examination).  The March 2009 examiner 
also reviewed panoramic radiographs taken in connection with 
the examination.  These examination reports, taken together, 
are sufficient for rating purposes.  Robinson v. Mansfield, 
21 Vet. App. 545 (2008).

In February 2009 this case was remanded for a dental 
examination to identify any residual pathology from the 
dental surgery in service.  The March 2009 VA dental 
examination complied with the remand directives in full.  
Thus, there has been substantial compliance with the 
directives of the Board remand.  Evidentiary development in 
this matter is complete to the extent possible.  The Veteran 
has not identified any pertinent evidence that is 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria and Analysis

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712; 
38 C.F.R. §§ 3.381, 4.150, 17.161.  

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
diseases are to be considered service-connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

Considering the evidence in light of the above, the Board 
finds that the Veteran does not have a compensable dental 
disability.  Notably, she has not submitted any competent 
evidence showing that she suffers from any of the 
disabilities included under 38 C.F.R. § 4.150.  The evidence 
reveals that her loss of teeth and bone loss are the result 
of periodontal disease for which compensation may not be 
awarded.

The Veteran's STRs show that she received extensive dental 
treatment, including oral surgery in June 1991 to correct a 
Class II malocclusion characterized by excessive boney chin 
projection.  See June 27, 1991, dental chart note.  Before 
the surgery, she was advised of, and accepted the risks of 
the surgery, including paresthesia, loss of teeth, loss of 
bone, loss of function, and temporomandibular pain.  See June 
4, 1991 dental chart note.  July 1991 records note complaints 
of paresthesia.  Dental records dated in 1997 note severe 
periodontitis, severe bone loss and potential tooth loss.  It 
was noted that the Veteran was a heavy smoker and had a 
bruxism habit.  A September 1998 record notes that she 
reported she had no history of temporomandibular pain.  
Severe periodontal bone loss was noted in July 2001.  In 
February 2002 it was noted that she reported no pain or 
discomfort other than slight discomfort from a tooth with a 
lost filling.  Restorability of her teeth was noted to be 
questionable due to the extent of decay.  A March 2002 record 
noted that her smoking habit contributed to her perio status.  
That same month a comprehensive dental evaluation showed 
generalized, moderately severe adult-onset periodontitis.  

A November 2002 dental record notes that the maxillary teeth 
"have hopeless prognosis" and the mandible teeth are 
guarded.  In February 2003, her remaining maxillary teeth 
were surgically extracted, and her maxillary denture was 
noted to be fitting well in April 2003.  In May 2003 she 
reported a constant aching pain in her right lower jaw and a 
lesser pain in the lower left jaw.

The Veteran is claiming service connection for the residuals 
of her oral surgery (BSSO) during service.  However, the 
usual effects of surgical treatment in service, having the 
effect of ameliorating a condition which was incurred prior 
to enlistment, "including postoperative scars, absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1); see Verdon 
v. Brown, 8 Vet. App. 529 (1996).

The Veteran had a VA dental examination in September 2004, 
less than a year after her military service ended.  She 
complained of pain over the right body of the mandible and a 
constant burning and shocking sensation over the right lower 
lip.  She also reported loss of masticatory function.  Bone 
loss in the mandible and maxilla was described as 
"significant due to periodontal disease in the mandible and 
atrophy of the alveolar bone in the maxilla."  The examiner 
also noted a history of marginal care and poor home hygiene.  
The examiner concluded that "[t]here is significant loss of 
teeth largely due to supporting bone loss through periodontal 
disease, marginal hygiene, and malocclusion following surgery 
of the mandible." 

Pursuant to the Board's 2009 remand, in March 2009, the 
Veteran had another VA dental examination.  At that time, she 
stated that she thought the VA should give her dental 
coverage to maintain the teeth she has left.  She reported 
that she could not afford IV sedation she required for a root 
canal.  The examiner reviewed the claims folder and noted 
that after the BSSO surgery she lost her teeth due to 
periodontal disease.  X-rays revealed normal and asymptomatic 
remains of 6 positioning screws and 2 wire ties from the 
BSSO.  The examiner concluded that "there is no pathology 
and no impairment from the vets [BSSO]."  There was no 
limitation of jaw movement, the results of the surgery were 
normal, and there was no co-existing pathology.  The dentist 
provided two addenda to this report in March and April 2009 
that clarified her problem list and found no impairment of 
function.

While the 2004 examiner seems to suggest that the Veteran 
lost teeth due to malocclusion following surgery of the 
mandible, the Board finds the opinion of the 2009 examiner, 
that the BSSO surgery did not result in any pathology or 
impairment, to be more persuasive and probative because the 
2009 examiner provided more detailed, and better explained 
findings than the 2004 examiner.  The preponderance of the 
evidence is against the claim as it shows that the Veteran 
has no residual pathology as a result of her surgery during 
service.  Further, there is no evidence of record that her 
developmental jaw condition was made worse by her military 
service - including, in particular, by the surgery in 
question.  Therefore, service connection cannot be granted 
based upon the notion of aggravation of the pre-existing 
condition.  38 C.F.R. § 3.306(b)(1).  For these reasons and 
bases, the preponderance of the evidence is against the 
claim, so it must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between her current dental 
problems and the dental surgery during active duty service.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to her through 
her senses.  Layno, 6 Vet. App. at 470.  However, whether she 
has compensable dental disability (as defined by VA 
regulation) as a residual of dental surgery is not the type 
of question for which a layperson can provide competent 
opinion evidence.  Competent evidence has been provided by 
the medical professionals who have examined and/or treated 
the Veteran during the current appeal and by the service 
records which are associated with the claims file.  Notably, 
the Veteran's reported history of symptoms of pain and 
numbness due to the surgery in active service is inconsistent 
with the other evidence of record.  Indeed, the service 
dental records show that it was not until many years after 
the surgery that she complained of pain and numbness in the 
jaw.  Finally, the 2009 VA dental examination explicitly 
found there was no residual pathology from the BSSO surgery.  
The Board attaches greater probative weight to the clinical 
findings than to the Veteran's statements.  See Cartright, 2 
Vet. App. at 25.  

The Board concludes that the preponderance of the evidence is 
against this claim of service connection, and that there is 
no doubt to be resolved.  Hence, the appeal must be denied.




ORDER

Service connection for residuals of BSSO surgery with 
genioplasty is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


